Citation Nr: 1232119	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  94-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1976 to October 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 1993 decision of the RO that, in pertinent part, denied a disability rating in excess of 10 percent for service-connected lumbosacral strain, following reinstatement of the Veteran's VA benefits effective March 24, 1993.  The Veteran timely appealed.

In January 1994, the Veteran testified during a hearing before RO personnel.

In a May 1996 decision, the Board, in pertinent part, increased the disability evaluation to 20 percent for lumbosacral strain, effective March 24, 1993.

The Veteran appealed the May 1996 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 1997 Joint Motion for Remand, the parties moved to vacate the part of the Board decision that denied an evaluation in excess of 20 percent for lumbosacral strain, and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In October 1997 and in June 2004, the Board remanded the matter for further development and due process consideration resulting from statutory and regulatory changes.  Subsequently, the matter was returned to the Board, and in March 2006, the Board denied the Veteran's claim for a disability rating in excess of 20 percent for service-connected lumbosacral strain.  The Veteran again appealed to the Court.

In a November 2008 memorandum decision, the Court vacated the March 2006 Board decision, and remanded the matter to the Board for additional proceedings-to include an analysis of the credibility and probative value of the evidence; and accounting for evidence found persuasive or unpersuasive, and providing reasons for rejecting any material evidence favorable to the Veteran.

In January 2010, the Board again remanded the matter, consistent with the Court's memorandum decision, for a new examination and for referral for extraschedular consideration.  In November 2011 and in December 2011, the Veteran underwent new examinations to determine the present severity of the service-connected lumbosacral strain.  In January 2012, a VA Director of Compensation Service denied an extraschedular evaluation for the service-connected lumbosacral strain.  A supplemental statement of the case was issued by the RO, and the case returned to the Board.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Also, in May 2012, the undersigned Veterans Law Judge granted the Veteran's request for a 30-day abeyance to submit additional evidence or argument directly to the Board.  Later that same month, the Veteran's attorney submitted additional argument directly to the Board.  As will be discussed below, the Veteran's attorney asserted that the Board's previous remand raised the issue of entitlement to service connection for peripheral neuropathy on both a direct and secondary basis.  The Board has considered these contentions in terms of either expanding claims shown on the title page, or by referring such matters to the AOJ for initial consideration.  However, the language referenced in the Board's previous remand that suggests a neurological component involving the Veteran's lumbosacral strain was in accordance with the criteria for rating disability of the lumbar spine under both the new and old criteria, which contemplates providing higher or separate ratings when the disorder results in neurological manifestations in the lower extremities.  Thus, such issue is already considered as part and parcel of the Veteran's service-connected disability.  In essence, both the former and revised criteria for evaluating spinal disabilities include a neurological component.  The attorney did not provide any basis for raising separate or secondary claims for service connection for peripheral neuropathy in this case other than citing to the language in the Board's remand.  In fact, the attorney emphasized that the Veteran had not raised such a claim.  Because neither the Veteran nor the Veteran's attorney has not otherwise raised such claims, and because the Board's language was directed towards ensuring that the all relevant information has been obtained in accordance with the criteria for evaluating the spine, the Board finds no need to expand the issues as set forth on the title page or to refer any distinct claim of service connection for peripheral neuropathy to the RO.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected lumbosacral strain renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of service connection for post-traumatic stress disorder (PTSD) has been raised by the record (August 2011 correspondence), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.



FINDINGS OF FACT

1.  For the period prior to October 7, 1998, the Veteran's lumbosacral strain had been manifested by characteristic pain on motion, muscle spasm, and limited motion on forward bending without additional functional loss due to pain; listing of the whole spine to the opposite side, abnormal mobility on forced motion, arthritic or disc space narrowing, severe limitation of motion, and severe intervertebral disc syndrome with recurring attacks have not been demonstrated.

2.  For the period from October 7, 1998, and prior to November 28, 2011, the Veteran's lumbosacral strain has been manifested by severe limitation of motion, disc herniation without significant neurological deficits, and functional loss due to pain, weakened movements, stiffness, discomfort, incoordination, and fatigability; but not by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy and little intermittent relief, ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

3.  For the period from November 28, 2011, the Veteran's lumbosacral strain has been manifested by objective evidence of disc herniation, radiating pain to each leg, a positive Goldthwaite's sign, overall evidence of severe pain, intermittent muscle spasms, and mild radiculopathy affecting the sciatic nerve of each leg; together, these symptoms produce functional impairment comparable to pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy and little intermittent relief.  Ankylosis is not demonstrated.


CONCLUSIONS OF LAW

1.  For the period prior to October 7, 1998, the criteria for a disability rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (renumbered 5243), 5295 (2002).

2.  For the period from October 7, 1998, and prior to November 28, 2011, the criteria for a 40 percent disability rating for lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

3.  For the period from November 28, 2011, the criteria for a 60 percent disability rating for lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an October 2004 letter, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

As discussed in the Introduction, the Veteran's attorney has asserted that the Board's previous remand raised the issue of entitlement to service connection for peripheral neuropathy on both a direct and secondary basis.  As part of this argument, the attorney asserted that further VA examination is warranted to explore whether service connection is warranted for peripheral neuropathy on a direct or secondary basis.  However, as discussed in detail above, the language referenced in the Board's previous remand that suggests a neurological component involving the Veteran's lumbosacral strain was in accordance with the criteria for rating disability of the lumbar spine under both the new and old criteria, which contemplates providing higher or separate ratings when the disorder results in neurological manifestations in the lower extremities.  Thus, such issue is already considered as part and parcel of the Veteran's service-connected disability.  Neither the Veteran nor his attorney have otherwise raised a claim of service connection for peripheral neuropathy on a direct or secondary basis, and the Board finds no reason to remand this claim for further examination in accordance with the attorney's request.  On the contrary, the Board finds that the examinations conducted in this case are adequate for rating purposes.  Mild radiculopathy affecting both the right and left sciatic nerve was identified in November 2011; and subsequent nerve conduction studies were consistent with a mild, nonspecific sensorimotor peripheral neuropathy of the lower extremities.  Because neither claims for service connection nor claims for secondary service connection were raised by the Board, or by the Veteran's attorney on any other basis, and because the VA examination provides sufficient information so as to allow the Board to evaluate the Veteran's lumbar spine disability and accompanying neurological manifestations, there is no reason for examiners to provide further opinions regarding such matters.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for lumbosacral strain.  The RO has evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.


Rating Criteria 

Under former Diagnostic Code 5295, a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the Veteran's disability may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion; or under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to intervertebral disc syndrome.

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (2002).

Under former Diagnostic Code 5293 (renumbered 5243), a noncompensable evaluation is warranted for intervertebral disc syndrome which is cured by surgery.  A 10 percent rating requires mild intervertebral disc syndrome.  A 20 percent evaluation is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Effective from September 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Effective September 2003, the orthopedic manifestations of spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

As noted, under both the 2002 revisions to Diagnostic Code 5293 (renumbered 5243) and revised 2003 criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the revised rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's disability, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary.  


Factual Background

Historically, records in the claims file reflect that the Veteran had fallen approximately 15 feet from the roof of a trailer during active service.  He landed on his back, and subsequently sustained low back distress.

The report of an April 1979 VA examination reveals limited flexion of the lumbar spine to about 60 degrees; and evidence of spasm and discomfort of the low back from 15 degrees of extension, as well as from about 20 degrees of right lateral rotation.  The Veteran reported low back pain going into his right leg in March 1981.  Medical findings at the time included a diminished sensation or partial anesthesia along the course of nerve root L5-S1 in the right leg, and X-rays revealed complete sacralization of L5.

During a May 1993 VA examination, the Veteran complained of low back pain, and reported that it was moving up his spine and toward his neck.  He also reported pain at times in both buttocks, but had no paresthesias of the legs; and that he took medication for pain.  Examination in May 1993 revealed a normal curvature of the lumbar spine.  Range of motion was to 60 degrees on flexion, to 20 degrees on lateral bending, and to 15 degrees on rotation.  The Veteran complained of pain at the extreme of flexion.  There was no neurologic deficit in the legs, and calves were of equal circumference.  The Veteran's gait was normal.

In January 1994, the Veteran testified that his low back hurt much of the time, and that he had to keep changing his physical position.  The Veteran also testified that he was undergoing rehabilitation for his back problems.  He testified that he was not currently working because no one would hire him because he could not do physical labor.

In February 1996, the Veteran's treating physician, W. R. Keadle, M.D., indicated that the Veteran reported pain, tenderness, and muscle spasm in the cervical, thoracic, and lumbar spine; and that there were limitation of movement of the cervical spine, limitation of motion of the thoracic spine, and marked limitation of motion in the lumbar spine-especially on forward bending.  X-rays of the lumbar spine at the time were compatible with paraspinus muscle spasm.

The report of an October 1998 VA examination reflects that the Veteran walked slowly and laboriously.  He complained of discomfort with various movements of disrobing, and stood and supported himself with his right arm on the examining table.  Range of motion was approximately to 20 degrees on flexion, and to 20 degrees on bending to the right and left; the end points were described as being painful.  Palpation did not reveal any muscle spasm.  The Veteran stood with an increased lumbar lordotic curve; no extension was possible.  Heel-walking and toe-walking were performed with short steps and apprehension; and heel-walking produced tingling in his toes.  The examiner commented that the nature and severity of symptoms that the Veteran presented were of dominant pain and back distress, and inability to work.  The examiner also noted that the onset of the Veteran's symptoms was 21 years ago, and that current X-rays revealed no significant advanced changes.  The examiner was unable to identify objective evidence of functional loss, due to inconsistent responses from the Veteran in comparison with physical findings.

VA treatment records show complaints of ongoing low back pain in 1999.  In March 2001, the Veteran reported an episode of low back pain radiating to his legs, which incapacitated him.  He reportedly had problems standing up and sleeping because of low back pain, and had no relief with medication.  At that time the Veteran reported no loss of bowel or bladder function, and no loss of sensation or muscle weakness of lower extremity.  In May 2001, the Veteran reported increasing low back pain since January 2001.  He reported increased pain with prolonged walking, sitting, and standing; and that there was no position that could relieve his pain except for lying on his side and lying on his stomach.  Following evaluation, the May 2001 physician found inconsistencies between formal examination and observed spontaneous behavior.

During a July 2001 VA examination, the Veteran reported having low back pain at a 10 level, on a scale from one to ten.  He walked using a cane, and was capable of walking three-quarters of a mile with a cane.  He reportedly was capable of unlimited standing, as long as he could lean.  When he sat for any length of time, he had to move and stretch his muscles.  The Veteran reported that his back pain was widely distributed up and down the central portion of his back; the pain was centered in his low back, and felt at times as if his back was on fire.  The Veteran also reported that he was paralyzed from the waist down for three hours in March 2001, and that he crawled on his elbows and the paralysis disappeared.  He reported having similar attacks every year.

Examination in July 2001 revealed that the Veteran walked with an almost circumduction gait on the right lower extremity, with heavy use of a cane.  He demonstrated various restricted movements in his back at one time, and later demonstrated freer movements in the back.  He stood with both knees fully extended, and bent forward and tied his shoes at ground level.  He stood with some forced expirations, complaining of pain.  There was some slight curvature or drift to the left, with an increased crease over the left iliac crest, in the soft tissues.  Range of motion was to 30 degrees on flexion; to 20 degrees on bending to the left; and to 30 degrees on bending to the right.  He reported pain at the extremes of motion.  The Veteran stood with a marked increase in the lumbar lordotic curve.  Extension showed very little range in the lumbar segments out of the lordotic curve.  Sensory testing revealed no appreciation to pinprick being described from the inguinal ligaments posteriorly and circumferentially in both lower extremities.  Straight leg raising was possible to 80 degrees from the horizontal position of 0 degrees; Lasegue's maneuver, when combined with this, revealed no radicular pain being evoked.  The Veteran reported that a position in the supine posture created back pain.  Muscle evaluation did not reveal any muscle weakness.  The Veteran was able to heel-walk and toe-walk.

The July 2001 examiner revealed that multiple films of the lumbar spine were obtained.  There was a slight inclination to the left.  The Veteran had four lumbar segments, which the examiner noted as developmental.  Disc spaces were well preserved.  There appeared to be some slight density in the upper sacroiliac joints, which were very small.  Due to the body structures, the facet joints were not clearly seen.  A small spur or projection was noted on the last mobile lumbar segment.  There was no evidence of spondylosis.

The July 2001 examiner also noted that the Veteran demonstrated weakened movements, which implied excessive fatigability and incoordination.  The examiner again noted that the Veteran's responses were so varied that one could not accurately specify the degree of severity and nature of symptoms, or quantify the degree of functional limitation imposed by the lumbosacral strain.

Computed tomography of the lumbar spine in August 2001 revealed broad-based disc bulge noted at L3-L4 and L5-S1.  

MRI scans of the lumbar spine taken in January 2002 revealed age-compatable changes of the lower lumbar disc levels unassociated with high grade disc protrusion or extrusion.  The remaining lumbar discs and vertebral bodies were within normal limits.

VA treatment records reflect that the Veteran was given a TENS unit for treatment of chronic low back pain in January 2002.

Computed tomography of the lumbar spine in January 2003 revealed findings at L5-S1 of broad-based diffuse disk bulge, along with moderate left paracentral disk herniation, causing effacement of ventral thecal sac; mild to moderate bilateral neural foraminal narrowing, left more than right; degenerative disc desiccation, along with facet and ligamentous hypertrophy; and degenerative vacuum phenomenon at facet joint on left side.  Additional findings also included a small posterior disk bulge at L4-L5, along with facet and ligamentous hypertrophy.  Other levels appeared unremarkable. 
 
VA treatment records, dated in August 2003, recommended physical therapy for low back pain arising primarily from secondary muscle involvement, rather than disc and nerve pathology.  In September 2004, the Veteran received an epidural steroid injection into the low back.

The report of a November 2005 VA examination includes a diagnosis of chronic lumbar sprain with spondylolisthesis of L4 and S1.  The examiner noted painful movement of the lumbar spine, as well as spasm; but did not recognize any weakness or tenderness.   The Veteran reported that he last worked in 1991, and had to stop working because of recurrent discomfort in his low back.  Currently, he used a cane full-time, and reported no bowel or bladder trouble.  The Veteran did not describe any flare-ups.  

Examination in November 2005 revealed that the Veteran stood straight with normal curvatures noted in his spine.  He could bend forward 40 degrees from the vertical, with finger being 24 inches from the floor.  Side bending was to 20 degrees on left and right; the Veteran could extend 15 degrees.  There was spasm in the back.  The Veteran could heel-and-toe walk, and do a half squat.  Straight leg raising was negative.  Objective neurologic examination was normal, with reflex and motor strength noted to be equal and full without any restriction or weakness.  The Veteran complained of complete numbness in both lower extremities, and did not react to pinch from about the waist on down in both legs.  The examiner opined that this did not fit anatomic distribution.  X-rays revealed spurring and degenerative changes, and sacralization of L5; on the lateral view, disc spaces were maintained.  There was some loss of lordosis and at the last segmented vertebrae, which would be L4.  The examiner opined that repetitive use would cause increased symptoms of stiffness and discomfort.

In a December 2005 addendum report, the November 2005 examiner opined that the Veteran's degenerative discs in the lower lumbar spine were basically part of the lumbar sprain, and a progression of the in-service injury to the Veteran's spine.  The examiner commented that the Veteran's complaints of numbness were subjective; and that objective examination revealed perfectly normal reflexes of the motor system without atrophy, deformity, skin changes, or other indications of neurologic deficit.

VA treatment records show complaints of continued pain in his low back in February 2009.  The Veteran also reported that his legs at times became numb, and felt like they were going to give out when he walked.  Records show that the Veteran underwent physical therapy in 2010.

X-rays taken of the lumbar spine in March 2010 revealed sacralization of L5 vertebral body; and slight narrowing of the disc space at L4-L5, with anterior spur formation.

Computed tomography of the lumbar spine in May 2010 revealed findings at L4-L5 of an annular disc bulge, causing mild spinal canal narrowing and moderate bilateral neuraloforaminal narrowing.  Additional findings included mild bilateral foraminal narrowing at L3-L4, secondary to a diffuse annular bulge.  There was also moderate bilateral neuroforaminal narrowing seen at L5-S1, secondary to facet joint hypertrophy.  No other significant spinal canal or neuroforaminal narrowing was seen.

During a November 2011 VA examination, the Veteran reported pain; stiffness; intermittent spasms; and intermittent radiating pain to posterior thighs.  He reported leg weakness over the years, and that he used a cane for this reason.  He reported no bowel or bladder problems, and reported pain on motion.

Examination in November 2011 revealed that the Veteran's range of motion was to 70 degrees on flexion, with pain from 50 degrees; to 10 degrees on extension, with pain at 10 degrees; to 10 degrees on bending to the right and left, with pain at 10 degrees; and to 30 degrees on rotation to the right and left, with pain from 25 degrees on right and at 30 degrees on left.  On repetitive testing, there was no additional limitation of motion.  Functional impairment of the thoracolumbar spine included less movement than normal; pain on movement; and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation of the bilateral lower lumbar spine; no listing was noted.  Goldthwaite's sign was positive bilaterally at 45 degrees on left and at 55 degrees on right.  Guarding and/or muscle spasm was present, but did not result in an abnormal gait or spinal contour.  Muscle strength was normal, and there was no muscle atrophy.  Deep tendon reflexes were hypoactive at 1+, and sensory examination to light touch was decreased.  Straight leg raising was positive.  Radicular pain was intermittent and moderate.  Paresthesias and numbness were mild.  The examiner identified mild radiculopathy affecting both the right and left sciatic nerve.  No other neurologic abnormalities were found.

The Veteran underwent an additional peripheral nerve examination in December 2011.  Following examination, the examiner opined that the Veteran's pain could be due to musculoskeletal or radicular problems; and that sensory loss was non-anatomic, and the Veteran's decreased deep tendon reflexes suggested a possible polyneuropathy (not from chronic low back problems).

Nerve conduction studies in December 2011 were consistent with a mild, nonspecific, sensorimotor peripheral neuropathy of the lower extremities.  Electromyography revealed very minimal evidence suggestive of denervation involving the bilateral L5 and S1 myotomes.

Analysis

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the former rating criteria did not define "mild," "moderate," or "severe" limitation of motion.  However, the revised rating criteria provide some guidance.  Under those criteria, normal forward flexion of the thoracolumbar spine is to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion, as well as rotation, is from 0 to 30 degrees to the left and right.  38 C.F.R. § 4.71a, Note (2), following General Rating Formula for Disease and Injuries of the Spine (2011).

For the Period Prior to October 7, 1998

For the rating period prior to October 7, 1998, the evidence reflects characteristic pain on motion, as well as muscle spasm and limited motion on forward bending.  There were neither signs of listing of the whole spine to the opposite side, nor other findings of abnormal mobility reported at the time.  While earlier X-rays revealed complete sacralization of L5, arthritic or disc space narrowing had not been documented.  In short, the Veteran did not have most of the findings needed for an increased evaluation under former Diagnostic Code 5295 prior to October 7, 1998.

The Board also finds that the evidence does not reflect severe limitation of motion, or severe intervertebral disc syndrome with recurring attacks with intermittent relief, to warrant a disability rating in excess of 20 percent either under former Diagnostic Code 5295 or former Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. § 4.71a (2002).  The Veteran could bend forward 60 degrees in 1993, which is more than half of the normal range of motion.  He had nearly normal lateral bending and half of the normal lateral rotation.  Hence, the Board is unable to find that such limitation approximated the severe level.  Although he reported pain going into both legs during his initial 1979 VA examination, the May 1993 examination reflects that he described pain as only extending into both buttocks, and objective examination showed no neurological deficits in either leg.  Thus, the Board finds that the greater weight of evidence is against granting a higher rating under Diagnostic Code 5295 or Diagnostic Code 5293, or assigning separate ratings for neurological manifestations in the lower extremities, prior to October 7, 1998.

Even with consideration of functional loss due to pain, the evidence does not warrant a disability rating in excess of 20 percent for service-connected lumbosacral strain prior to October 7, 1998.  The Veteran did not describe any flare-ups, and there was no objective evidence that the Veteran's pain resulted in additional loss of motion.  No examiner found weakness, fatigability, or incoordination during the rating period prior to October 7, 1998.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Again, the objective clinical findings consistently failed to show that his disability met the criteria for an increased rating prior to October 7, 1998.  Hence, the Board must conclude that those findings outweigh the Veteran's lay assertions regarding severity.  


For the Period From October 7, 1998, and Prior to November 28, 2011

Beginning with the October 7, 1998 VA examination, the evidence reflects more severe limitation of motion, as well as dominant pain and back distress and no relief with medication.  The July 2001 examiner also noted evidence of weakened movements, which may imply excessive fatigability and incoordination.  Broad-based disc bulge was noted at L3-L4 and L5-S1 in August 2001.  In January 2002, the Veteran was given a TENS unit for treatment of chronic low back pain.  Together, this evidence, with consideration of functional loss due to pain and other symptoms contemplated by DeLuca, more nearly approximates the criteria for award of the maximum 40 percent rating under former Diagnostic Code 5295.  38 C.F.R. § 4.7.

The Board notes that, in the alternative, the Veteran's disability may be evaluated under former Diagnostic Code 5292, pertaining to limitation of motion of the lumbar spine; and that a maximum 40 percent rating is applicable for when there is severe limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Given that the Veteran is now in receipt of a 40 percent rating under former Diagnostic Code 5295, a separate rating under former Diagnostic Code 5292 would not be appropriate and would violate the rule against pyramiding of disabilities because both former Diagnostic Codes 5292 and 5295 contemplate limitation of motion.

Nor does the evidence reflect pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy on or after October 7, 1998, and prior to November 28, 2011, to warrant a disability rating in excess of 40 percent under former Diagnostic Code 5293.  The Board is cognizant that the October 1998 VA examination did show apprehension on the part of the Veteran on heel-walking due to his reported complaints of pain, and that heel-walking reportedly produced some tingling in toes.  The Veteran also denied being able to feel the touch of a pin on his lower extremities; however, the VA examiner indicated that multiple films of the lumbar spine had revealed no pathological process at this point, and that the Veteran's subjective reports were not consistent with physical findings.  Disc spaces were subsequently found to be well preserved in July 2001.  While moderate disk herniation was noted in 2003, records reflect that the Veteran's low back pain arose at that time primarily from secondary muscle involvement, rather than disc and nerve pathology.  Moreover, spondylolisthesis was indicated in 2005, although objective neurologic examination at that time was normal.  Here, the November 2005 examiner also found increased symptoms of stiffness and discomfort on repetitive use, but no additional functional loss was documented.   The November 2005 VA examiner also noted the Veteran's report that he experienced complete numbness down both lower extremities, and did not react to pinch from about the waste down in both legs.  However, as noted, the VA examiner also noted that objective neurological examination was normal, with reflex and motor strength noted to be equal and full without any restriction or weakness, and that the Veteran's reports regarding numbness did not fit anatomic distribution.  Given the concerns raised during both the 1998 and 2005 VA examinations regarding the reliability of the Veteran's reports, the Board finds the objective findings through this period to be of far greater probative value.  The Board further concludes that such findings weigh a higher disability evaluation under Diagnostic Code 5293.

For the foregoing reasons, a 40 percent, but no higher, evaluation is warranted under former Diagnostic Code 5295 for service-connected lumbosacral strain, on or after October 7, 1998, and prior to November 28, 2011.

In reaching this conclusion, the Board has considered whether the Veteran is entitled to a rating in excess of 40 percent under the general rating formula, from the effective date of the revised criteria in September 2003.  The Board notes that a 40 percent rating is the highest schedular evaluation where there is no indication of ankylosis.  See General Rating Formula under 38 C.F.R. § 4.71a (as in effect from September 26, 2003).

In this case, there is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes as defined by VA regulation at any time.  Hence, there is no basis for a disability evaluation in excess of 40 percent for the Veteran's lumbosacral strain during the applicable period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

The Board further finds that separate evaluations for neurologic manifestations in the lower extremities during the applicable period are not warranted.  In this regard, the Board considered evaluating the Veteran's complaints of symptoms in his lower extremities under Diagnostic Code 8520, which is used to rate disabilities involving neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011).  

The Board recognizes that the Veteran is competent to describe symptomatology in his lower extremities. However, in determining the severity of any neurological abnormalities, the Board ultimately places more weight on the consistent findings of the competent health care specialists who conducted his VA examinations.  As noted, VA examinations consistently showed normal neurological findings in the lower extremities prior to November 28, 2011.  Given the lack of objective evidence of neurological abnormalities, as well as the inconsistent responses from the Veteran as noted by examiners throughout this appeal, the Board concludes that the preponderance of the competent and credible evidence does not show the service-connected lumbosacral strain caused symptoms in the lower extremities consistent with at least "mild" incomplete paralysis of the sciatic nerve prior to November 28, 2011.  38 C.F.R. § 4.124a.  

Therefore, the Board finds that disability ratings for adverse neurological symptomatology caused by the Veteran's service-connected lumbosacral strain prior to November 28, 2011, are not warranted.  Again, the greater weight of evidence fails to show that his disability meets the criteria for increased ratings under the revised criteria.

For the Period from November 28, 2011

Beginning with the November 28, 2011 VA examination, the evidence reflects primarily complaints of pain, including radiating pain down each leg, and reduced ranges of painful motion.  There also is evidence of activity restrictions in bending, sitting, standing, and weight-bearing.  The Veteran has described stiffness, intermittent muscle spasms, and leg weakness requiring the use of a cane.  

More recent evidence reflects decreased deep tendon reflexes, and moderate and intermittent radicular pain.  The November 2011 examiner identified mild radiculopathy affecting both the right and left sciatic nerve.  Electromyography also was suggestive of denervation involving bilateral L5 and S1 myotomes.  

Given these objective findings, the Veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence suggests overall disability more comparable to pronounced intervertebral disc syndrome, so as to warrant assignment of an increased rating from 40 percent to 60 percent under former Diagnostic Code 5293 (renumbered 5243) on or after November 28, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The question now becomes whether the Veteran is entitled to a rating in excess of 60 percent under the revised criteria.  The Board notes that a 60 percent rating is the maximum assignable rating under revised Diagnostic Code 5243 based on incapacitating episodes.  Moreover, an increased evaluation is not assignable for the service-connected lumbosacral strain under any other potentially applicable diagnostic code, absent a finding of ankylosis.  See 38 C.F.R. § 4.71a.

While the Veteran has been afforded separate evaluations for chronic orthopedic and neurologic manifestations under the revised criteria, as noted above, his chronic orthopedic manifestations would warrant, at most, a 40 percent rating under the general rating formula for diseases and injuries of the spine, with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-given the findings of forward flexion elicited on VA examinations in November 2005 and in November 2011.  His neurological manifestations affecting each leg have been described by the November 2011 examiner as mild, and would appear to warrant no more than separate 10 percent evaluations for incomplete paralysis of the sciatic nerve to a mild degree for each leg.  In any event, the combined rating would not exceed the 60 percent rating assigned under the former criteria for the applicable period.  See 38 C.F.R. § 4.25.

For all the foregoing reasons, the Board finds that a 60 percent, but no higher, evaluation is warranted for the service-connected lumbosacral strain for the period from November 28, 2011.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, former Diagnostic Code 5293 (2002); DeLuca, 8 Vet. App. at 204-7.   

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbosacral strain are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation for lumbosacral strain, for the period prior to October 7, 1998, is denied.

A 40 percent disability rating for lumbosacral strain, for the period from October 7, 1998, and prior to November 28, 2011, is allowed, subject to the regulations governing the award of monetary benefits.

A 60 percent disability rating for lumbosacral strain, for the period from November 28, 2011, is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for the service-connected lumbosacral strain includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbosacral strain, currently rated as 60 percent disabling.

Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran last worked in 1991, and had to stop working because of recurrent discomfort in his low back.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Likewise, the Veteran's vocational rehabilitation and education folder, if any, should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's vocational rehabilitation and education folder, if any, with the claims folder.  

2.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected lumbosacral strain on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected lumbosacral strain precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

3.  After ensuring that the requested action is completed, the RO should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


